Decree, construing the will of James F. D. Lanier respecting the trust for testator’s daughter Catherine [Katharine], so far as appealed from, unanimously affirmed, with costs to the respondents payable out of the estate. Whether under this construction the testator’s disposal of any portion of the corpus of this trust as part of his residuary estate be invalid can more appropriately be determined on the final judicial settlement. Present — Martin, P. J., Cohn, Callahan, Peck and Van Voorhis, JJ.' [See post, p. 815.]